Citation Nr: 0725344	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-32 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for revocation of forfeiture of the veteran's right 
to VA benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel





INTRODUCTION

The veteran had recognized guerrilla service from December 
1944 to October 1945, and also served with the Regular 
Philippine Army from October 1945 to November 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO), which determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for revocation of a forfeiture of Department 
of Veterans Affairs (VA) benefits.  

A motion to advance this case on the Board's docket was 
received and granted by the Board in July 2007.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  In a May 2003 decision, the Board denied the veteran's 
application to reopen a claim for revocation of a forfeiture 
of VA benefits.  The veteran was notified of this decision 
and of his appeal rights.  He did not appeal the decision.  

2.  Since the May 2003 decision, which denied reopening the 
veteran's claim for revocation of a forfeiture of VA 
benefits, evidence that relates to an unestablished fact 
necessary to substantiate the claim has not been presented or 
secured.


CONCLUSION OF LAW

The May 2003 decision, which denied reopening the veteran's 
claim for revocation of a forfeiture of VA benefits, is 
final, and evidence received since that decision is not new 
and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations
A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the claimant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

B.  Forfeiture for Fraud

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary (except laws relating to 
insurance benefits).  38 U.S.C.A. § 6103(a); 38 C.F.R. § 
3.901(a).

"Fraud" is an act committed when a person knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any laws administered 
by VA (except laws relating to insurance benefits).  
38 C.F.R. § 3.901(a).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320-22, 
326-27 (2000) (en banc).  Such a standard of proof is much 
higher than the typical claims adjudication standard.  The 
"beyond a reasonable doubt" standard is a higher standard 
of proof than the "clear and unmistakable evidence (obvious 
or manifest)" standard required to rebut the presumption of 
aggravation under 38 C.F.R. § 3.306(b) or the "clear and 
convincing evidence" standard set forth at 38 C.F.R. § 
3.343(c) required to show actual employability in reducing a 
rating of 100 percent.  Trilles, 13 Vet. App. at 327.  

VA must determine whether the evidence establishes beyond a 
reasonable doubt that the appellant knowingly made, or caused 
to be made, false or fraudulent statements concerning a claim 
for benefits.  The determination of whether the appellant 
knowingly submitted false or fraudulent evidence to VA is a 
question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 
(1997).

As a preliminary matter, the Board notes that forfeiture will 
not be declared until an individual has been notified by VA 
of the right to present a defense and notice of the specific 
charges, a detailed statement of the evidence supporting the 
charges, citation and discussion of the applicable statute, 
the right to submit a statement or evidence within 60 days 
either to rebut or explain, and the right to a hearing within 
60 days. 38 C.F.R. § 3.905(b).  In this case, the record 
indicates that VA followed all procedural notification 
requirements.  See also VA Adjudication Procedure Manual, 
M21-1, Part IV, Change 36 (Apr. 3, 1992), Change 135 (Apr. 6, 
2001), Change 147 (Nov. 5, 2001), and Change 192 (Feb. 26, 
2004).

The burden of proof is upon VA to show that forfeiture is 
supported by the evidence beyond a reasonable doubt.  Trilles 
v. West, 13 Vet. App. 314 (2000).

II.  Decision  

After reviewing the record, and for the reasons expressed 
below, the Board is of the opinion that the veteran has not 
submitted new and material evidence sufficient to reopen the 
claim for revocation of the forfeiture of VA benefits.

In this case, the veteran had recognized guerrilla service 
from December 1944 to October 1945, with service in the 
Regular Philippine Army from October 1945 to November 1945.  
In an October 1951 rating decision, the RO granted service 
connection for a gunshot wound to the left hand, and granted 
a 10 percent evaluation, effective December 12, 1949.  
Thereafter, the RO increased the veteran's evaluation to 30 
percent, effective October 8, 1975, in a December 1975 rating 
decision.  

During a November 1988 field investigation, it was determined 
that the veteran was estranged from his wife and was now 
living with A.M., whom he described as his "common-law 
wife."  In July 1991, the RO received a Declaration of 
Status of Dependents form on behalf of the veteran.  The 
veteran indicated that he was currently married to A.M., and 
also had a child, named P.V. Jr., who was born in November 
1986.  Specifically, the veteran submitted a copy of the 
child's birth certificate and a joint birth affidavit, which 
stated that the veteran and his wife were the natural parents 
of the child.  The veteran explained that he was seeking 
additional benefits for his natural child.  

After the RO received such information, a field examination 
was requested in August 1991 to determine the paternity of 
P.V. Jr.  In the October 1991 field examination report, the 
investigator stated that he interviewed several unidentified 
neighbors of the veteran, which informed the investigator 
that the child under the custody and care of the veteran and 
his wife is actually the wife's nephew.  Upon interviewing 
the veteran concerning his relationship with the child, the 
veteran admitted to the investigator that the child is not 
his natural child, and his original name is N.P.C.  The 
certificate of live birth of N.P.C. and the baptismal record 
obtained by the investigator from the Office of the City 
Civil Registrar in Manila, does not list the veteran or his 
wife as the natural parents of the child.  

A second field investigation was conducted in March 1992 to 
determine the veteran's degree of fault in attempting to 
obtain additional compensation benefits on the basis that the 
child in question is his natural child.  During the 
investigation, the investigator attempted to interview the 
two people listed on the joint affidavit, but was only able 
to interview one individual.  B.F. admitted to signing the 
June 1991 affidavit; however, he explained that he initially 
refused to sign the document because he knew the child was 
not the child of the veteran.  B.F. stated to the 
investigator that the veteran informed him that he was not 
trying to establish paternity, but only to prove to VA that 
the child is his dependent.  

In July 1992, the veteran received notification of the 
proposed administrative decision regarding whether the 
evidence warrants submission of the veteran for consideration 
of forfeiture of fraud.  The veteran explained in an August 
1992 personal statement that the child is the son of his 
wife's sister.  He stated that the sister became pregnant as 
a result of an extramarital affair, and the child's paternity 
along with circumstances surrounding such, were only 
disclosed to a few people.  The veteran further added that 
when the sister arrived in the United States, she left the 
child under the care of him and his wife.  Thereafter, the 
veteran admitted that he began to look for friends who were 
willing and capable of obtaining the necessary papers and 
certificates that would make it appear that the child was his 
natural son.  He noted that he thought of legally adopting 
the child, but discovered it was too cumbersome and 
expensive.  In an October 1992 administrative decision, the 
RO determined that there was sufficient evidence to warrant 
submission for consideration of forfeiture for fraud under 
38 U.S.C.A. § 6103(a).  In February 1993, the Compensation 
and Pension (C&P) Service determined that the veteran had 
forfeited all rights, claims, and benefits under the laws 
administered by VA by knowingly, intentionally, and 
deliberately making materially false and fraudulent 
statements in support of claiming additional benefits for a 
child who is not his natural child.  In essence, C&P service 
found that the veteran submitted a fraudulent birth 
certificate to support a fraudulent claim for additional 
benefits for a dependent who was not his natural child.  The 
veteran submitted a notice of disagreement (NOD) for the 
decision; however, the veteran did not perfect his appeal in 
a timely manner.  Thus, the decision became final.  

In a June 1997 statement, the veteran indicated that he 
wished to reopen his claim for revocation of the forfeiture 
of VA benefits.  He explained that he legally married his 
wife in 1996 and also legally adopted the child in 1995.  On 
his behalf, the veteran submitted a copy of his marriage 
certificate, and several documents establishing that the 
veteran and his wife had adopted the child.  The veteran also 
indicated in several personal statements submitted to the RO 
that he was influenced by a town politician to apply for 
additional benefits for the child.  In a February 2001 
statement, the veteran noted that "[h]e just made me sign 
the name by making me believe that everything is in order."  
However, in this same statement, he admits that he 
"voluntary[ily] confessed the true facts regarding the birth 
and parentage of the child" to the VA field investigator.  
Based on the evidence of record, the Board, in a May 2003 
decision determined that the veteran had not submitted new 
and material evidence sufficient to reopen the previous 
forfeiture decision.  The Board explained that even though 
the veteran submitted additional documents reflecting an 
adoption of the child in question, the veteran's own 
admission that he had submitted false documents in an effort 
to establish the child as his natural child shows that the 
veteran knowingly submitted fraudulent evidence to VA.  In 
June 2003, the veteran submitted a motion for reconsideration 
of the May 2003 Board decision.  The December 2003 Board 
reconsideration decision found no obvious error in the May 
2003 Board decision and affirmed the decision.  

Since the May 2003 decision, the evidence received into the 
record includes a February 2005 self affidavit, a certificate 
of marriage issued in April 1996, an October 1964 military 
certificate, a copy of the veteran's certificate of discharge 
from active duty, and a November 1992 certification statement 
attesting that the veteran's birth certificate was destroyed 
due to the operations of the last war.  The Board notes that 
the veteran also submitted several copies of the decision and 
final judgment for the child's adoption, the child's birth 
certificate, and an October 1997 copy of the register of 
marriage page that reflects the veteran's marriage to A.M., 
which are previously of record.  The February 2005 affidavit 
states that the veteran's wife adopted the child in 1986.  

While the evidence mentioned above constitutes new evidence, 
in the sense it was not of record at the time of the last 
final denial, the evidence is not material because it does 
not raise a reasonable possibility of substantiating the 
claim for revocation of the forfeiture of VA benefits.  In 
order to substantiate the claim, the veteran would have to 
produce new and material evidence on the issue of whether he 
committed fraud against VA regarding the child being claimed 
as a dependent for VA benefits.  The certificate of marriage, 
military certificate, copy of the veteran's certificate of 
discharge from active duty, and certification statement, do 
not relate to the veteran's fraudulent conduct or statements 
to VA at the time of the initial forfeiture of his VA 
benefits.  Furthermore, the information contained in the 
February 2005 affidavit was previously before the Board.  
While the evidence may be new, it does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.    

The Board notes that VA is under no obligation to conduct 
another investigation into these matters which occurred some 
decades ago.  The decision of forfeiture was based on 
multiple pieces of evidence, including field investigations 
and interviews with multiple people in the veteran's 
community.  The Board also notes that the burden is upon the 
veteran to come forward with new and material evidence to 
show that he did not in fact commit fraud or submit false 
statements in support of a claim for VA benefits.  The 
veteran's mere denial of having committed fraud is neither 
new nor material evidence sufficient to reopen the claim.  
See Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim).  

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claim to reopen is not new and material, and can not 
serve to reopen the claim for revocation of a forfeiture of 
VA benefits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Accordingly, no further adjudication of this 
claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 
31 (1991).

III.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the December 2005 and February 2006 letters.  In 
both letters, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA compliant letters.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirements was 
harmless error.  The content of the December 2005 and 
February 2006 letters provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  He was also provided a statement of the case and 
supplemental statement of the cases in September 2005, 
October 2005, and November 2005, which provided him an 
additional 60 days to submit additional evidence or argument.  
Thus, the Board finds that the actions taken by VA have 
essentially cured the error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed with the 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claim.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits.  However, 
the absence of such notification by the VCAA letter is not 
prejudicial in this case.  As noted above, new and material 
evidence has not been received and the claim remains final.  
Thus, the aforementioned matters in this case are moot.

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish entitlement to benefits that were found 
insufficient in the previous denial.  Id.  Therefore, the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996) (holding evidence is material if it is 
relevant to and probative of an issue that was a specified 
basis for the last final disallowance).  The veteran has been 
apprised of the information necessary to reopen his claim in 
the December 2005 and February 2006 letters.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant has 
had ample opportunity to submit evidence to substantiate his 
claim, and VA has obtained all pertinent evidence and 
incorporated it into the claims file.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

New and material evidence having not been received to reopen 
a claim for revocation of the forfeiture of VA benefits, the 
claim remains final; the appeal is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


